Citation Nr: 0825214	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  03-09 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

2.  Entitlement to service connection for a heart disorder, 
claimed as due to the cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the 
veteran's previously denied claim of service connection for a 
cervical spine disorder, and denied entitlement to service 
connection for a heart disorder.

In June 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).  By decision dated in July 2005, the Board denied the 
veteran's claims.  He appealed to the Court of Appeals for 
Veterans Claims, which issued an order in February 2007 
consistent with a Joint Motion for Remand, requiring further 
development.  Per order of the Court, the Board remanded the 
claims in July 2007 to the Appeals Management Center (AMC).

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The primary purpose of the Board's July 2007 remand was for 
the AMC to provide the veteran with adequate notice of the 
legal standard by which his new and material evidence claim 
would be adjudicated.  The AMC has failed to provide such 
notice.

The definition of new and material evidence was amended 
during the course of the appeal.  The amendment applies only 
to claims to reopen received on or after the effective date 
of the change, particularly August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Because this veteran's claim was 
received before that date, in April 2001, the law in effect 
when the claim was filed is applicable.  

Under pre-amendment standard, new and material evidence was 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  

The Board's remand specifically directed that the veteran be 
notified of the pre-August 2001 standard for new and material 
evidence and that the claim be readjudicated under that 
standard thereafter.  By letter in August 2007, the AMC 
attempted to provide the veteran adequate notice as directed.  
However, the letter notified the veteran of the incorrect new 
and material evidence standard (that in effect currently).  
The AMC's subsequent supplemental statement of the case, 
issued in June 2008, also was in error, as it incorrectly 
cited the post-amendment standard and readjudicated the claim 
under that standard.  The claim must yet again be remanded so 
that the Board's July 2007 remand order is carried out.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders).

As before, because the outcome of the veteran's secondary 
service connection claim is dependent upon whether service 
connection for a cervical spine disorder is granted, it is 
inextricably intertwined and also must be remanded.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision cannot be 
rendered unless both issues have been considered).

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Please notify the veteran of the 
information and evidence necessary to reopen 
his previously denied claim of service 
connection, to include the appropriate standard 
for new and material evidence, as well as the 
elements of service connection.  The veteran 
must be notified of the pre-amendment standard, 
which states that new and material evidence is 
"evidence not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order 
to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a) (2001).  

The notice must include the reason for the 
veteran's previous denial on the merits, 
specifically that the service treatment 
records, and other objective, concurrent 
records, do not establish an in-service injury.  
Additionally, the notice must indicate which 
information and evidence VA would seek to 
provide and which information and evidence the 
veteran is expected to provide.  Also, it must 
notify the veteran of the information and 
evidence that governs the initial assignment of 
a disability evaluation and the regulations 
regarding the effective date of the 
establishment of service connection.  

2.  Thereafter, readjudicate the issues on 
appeal.  Specifically referable to the new and 
material evidence claim, readjudication 
requires that all evidence submitted since the 
last final denial of the claim in November 1999 
be reviewed to determine whether the evidence 
qualifies as new and material under the pre-
amendment standard noted above.  If the 
determinations remain unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with 
the claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




